DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (WO 2015/163174), where Matsumoto et al. (US 2017/0040538) (hereafter “Matsumoto”) is used as the English equivalent, in view of Dong et al. (Phys. Chem. Chem. Phys. 2012, 14, 14224-14228) (hereafter “Dong”).
Regarding claims 1-7 and 9-16, Matsumoto teaches an electroluminescent device comprising an anode, a hole injection layer, a first light emitting layer, a second light emitting layer, an electron transporting layer, and a cathode (paragraphs [0545]-[0548], Table 3). Matsumoto teaches that the first light emitting layer is composed of a polymer compound, which comprises the following repeating units 
    PNG
    media_image1.png
    142
    183
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    194
    275
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    134
    244
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    184
    246
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    125
    169
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    294
    271
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    114
    160
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    142
    234
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    158
    239
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    88
    160
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    306
    311
    media_image11.png
    Greyscale
, and where the polymer is crosslinked (paragraphs [0510]-[0518] and [0545]-[0550], Table 3). Matsumoto teaches that the second light emitting layer comprises a host material and phosphorescent dopants (paragraphs [0545]-[0550], Table 3). Matsumoto teaches that the host material in the second light emitting can be 
    PNG
    media_image12.png
    125
    231
    media_image12.png
    Greyscale
  and also teaches other host materials for the second light emitting layer including 
    PNG
    media_image13.png
    147
    205
    media_image13.png
    Greyscale
 and 
    PNG
    media_image14.png
    142
    211
    media_image14.png
    Greyscale
 (paragraphs [0350] and [0545]-[0550], Table 3).
Matsumoto does not teach spirobifluorene compounds that meet the applicant’s claimed invention.
Dong teaches and electroluminescent device comprising an anode, a light emitting layer, and a cathode (page 14225 paragraphs under the heading OLED fabrication and measurements). Dong teaches that the light emitting layer comprising a host material and a phosphorescent dopant (page 14225 paragraphs under the heading OLED fabrication and measurements). Dong teaches that the host material can have the following structure, 
    PNG
    media_image15.png
    92
    123
    media_image15.png
    Greyscale
or 
    PNG
    media_image16.png
    93
    116
    media_image16.png
    Greyscale
 (page 14225 paragraphs under the heading OLED fabrication and measurements and page 14226 Scheme 1). Dong teaches that using these compounds as host materials for phosphorescent dopants the device has good efficiencies and low efficiency roll-off (abstract). The compounds of Dong are similar to the host materials taught by Matsumoto.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Matsumoto so the host of the second light emitting layer was 
    PNG
    media_image15.png
    92
    123
    media_image15.png
    Greyscale
or 
    PNG
    media_image16.png
    93
    116
    media_image16.png
    Greyscale
 as taught by Dong. The motivation would have been to make a device with good efficiencies and low efficiency roll-off.

Claim(s) 1-6, 8, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anryu et al. (WO 2015/186539), where Matsumoto et al. (US 2017/0194584) (hereafter “Anryu”) is used as the English equivalent, in view of Dong et al. (Phys. Chem. Chem. Phys. 2012, 14, 14224-14228) (hereafter “Dong”).
Regarding claims 1-6, 8, and 11-16, Anryu teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, a light emitting layer, and a cathode (paragraphs [0450]-[0454], Table 3). Anryu teaches that the hole transporting layer is composed of a polymer and a phosphorescent dopant (paragraphs [0450]-[0454], Table 3) Anryu teaches that the polymer of the hole transporting layer can comprise the following repeating units 
    PNG
    media_image17.png
    87
    183
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    105
    154
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    102
    156
    media_image19.png
    Greyscale
, and 
    PNG
    media_image20.png
    144
    157
    media_image20.png
    Greyscale
and the phosphorescent dopant of the hole transporting layer can be 
    PNG
    media_image21.png
    241
    252
    media_image21.png
    Greyscale
 and where the polymer is crosslinked (paragraphs [0429], [0432], and [0450]-[0454], Table 3). Anryu teaches that the light emitting layer comprises a host material and phosphorescent dopants (paragraphs [0450]-[0454], Table 3). Anryu teaches that the host material in the second light emitting can be 
    PNG
    media_image12.png
    125
    231
    media_image12.png
    Greyscale
  and also teaches other host materials for the second light emitting layer including 
    PNG
    media_image13.png
    147
    205
    media_image13.png
    Greyscale
 and 
    PNG
    media_image14.png
    142
    211
    media_image14.png
    Greyscale
 (paragraphs [0212] and [0450]-[0454], Table 3).
Anryu does not teach spirobifluorene compounds that meet the applicant’s claimed invention.
Dong teaches and electroluminescent device comprising an anode, a light emitting layer, and a cathode (page 14225 paragraphs under the heading OLED fabrication and measurements). Dong teaches that the light emitting layer comprising a host material and a phosphorescent dopant (page 14225 paragraphs under the heading OLED fabrication and measurements). Dong teaches that the host material can have the following structure, 
    PNG
    media_image15.png
    92
    123
    media_image15.png
    Greyscale
or 
    PNG
    media_image16.png
    93
    116
    media_image16.png
    Greyscale
 (page 14225 paragraphs under the heading OLED fabrication and measurements and page 14226 Scheme 1). Dong teaches that using these compounds as host materials for phosphorescent dopants the device has good efficiencies and low efficiency roll-off (abstract). The compounds of Dong are similar to the host materials taught by Anryu.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Anryu so the host of the second light emitting layer was 
    PNG
    media_image15.png
    92
    123
    media_image15.png
    Greyscale
or 
    PNG
    media_image16.png
    93
    116
    media_image16.png
    Greyscale
 as taught by Dong. The motivation would have been to make a device with good efficiencies and low efficiency roll-off.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong et al. (Organic Electronics 2013, 14, 902-908) teaches electroluminescent devices comprising a host material and phosphorescent dopant. Dong teaches host materials comprising spirobifluorene groups that meet the applicant’s claimed host material.
Gaudin et al. (WO 2015/071473) teaches electroluminescent devices comprising a host material and phosphorescent dopant. Dong teaches host materials comprising spirobifluorene groups that meet the applicant’s claimed host material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759